Citation Nr: 0940254	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-34 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).

5.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, with degenerative changes, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot, with moderate degenerative 
changes, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for status-post 
right ankle lateral ligamentous reconstruction, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for residuals of 
a left elbow chip fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 
1992.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  An October 2006 rating decision by a RO 
Decision Review Officer assigned 10 percent evaluations for 
chondromalacia of the right patella and plantar fasciitis of 
the right foot, each effective in March 2004, the date of 
receipt of the claim.  

An April 2009 rating decision denied service connection for 
PTSD.  The Board will address the Veteran's claims for 
depression and PTSD together.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The Board also notes that the rating decision on appeal 
addressed entitlement to a psychiatric disability as due to 
an undiagnosed illness.  However, given the Veteran's 
testimony during an August 2009 hearing before the 
undersigned Veterans Law Judge, it is clear that he does not 
contend that he has a psychiatric disability as the result of 
an undiagnosed illness.  Therefore, the Board will not 
discuss service connection for a psychiatric disability as 
due to undiagnosed illness.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).


FINDINGS OF FACT

1.  During an August 2009 hearing, the Veteran withdrew the 
issues of entitlement to service connection for a stomach 
disability, headaches, and memory loss.  

2.  The evidence of record, overall, does not show that the 
Veteran incurred or aggravated a psychiatric disability, to 
include depression and PTSD, during active duty.  

3.  The evidence of record, overall, does not show that the 
Veteran's chondromalacia of the right patella, with 
degenerative changes, results in limitation of flexion to 30 
degrees, or limitation of extension 15 degrees.  

4.  The evidence of record, overall, does not show that the 
Veteran's plantar fasciitis of the right foot, with 
degenerative changes, constitutes a moderately severe foot 
injury.

5.  The evidence of record, overall, does not show that the 
Veteran's status-post right ankle ligamentous reconstruction 
results in marked limitation of motion.

6.  The evidence of record, overall, does not show that the 
Veteran's residuals of a left elbow chip fracture are 
consistent with a joint fracture, with marked cubitus varus 
or cubitus valgus deformity or with ununited fracture of the 
head of the radius.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for a stomach disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for headaches have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for memory loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

4.  A psychiatric disability, to include depression and PTSD, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right patella, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2009).

6.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis of the right foot, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2009).

7.  The criteria for an evaluation in excess of 10 percent 
for status-post right ankle lateral ligamentous 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

8.  The criteria for a compensable evaluation for residuals 
of a left elbow chip fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5209 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004, August 2008 and November 
2008 that fully addressed all necessary notice elements and 
the March 2004 letter was sent prior to the initial AOJ 
decisions in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in April 2008 and November 2008.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The Veteran submitted private medical records and 
was provided an opportunity to set forth his contentions 
during the August 2009 hearing before the undersigned 
Veterans Law Judge.  

The appellant was afforded VA medical examinations throughout 
the claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a reading 
of the Veteran's claims file and medical records, laboratory 
findings, and physical examination.  It considers all of the 
pertinent evidence of record, and the statements of the 
Veteran.  Additionally, as to the increased rating claims, 
clinical findings which are pertinent to the criteria 
applicable for rating the disabilities at issue were 
provided.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The Veteran contends that he now has depression or PTSD due 
to stressors that occurred during active duty.  He identified 
a stressor of being a dental technician and having to 
identify pilots' bodies in a morgue after they crashed.  He 
said that no doctor had linked his PTSD to service.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disability, to include depression and PTSD.  The evidence, 
overall, does not show that the Veteran has a current 
psychiatric disability that is related to active duty.

In so finding, the Board notes that the Veteran's service 
treatment records are negative for relevant complaints, 
symptoms, findings or diagnoses.  

The Veteran did not mention relevant psychiatric symptoms 
during a September 1994 VA general medical examination.  In 
fact, the record does not contain evidence of a psychiatric 
condition for years after the Veteran's service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of an October 2004 VA psychiatric examination sets 
forth the Veteran's relevant history and the results of 
current examination.  The Veteran noted that he decided to 
leave the service because pensions were being reduced and he 
did not want to serve 20 years and discover he would not get 
a pension.  The Axis I diagnosis was depressive disorder, not 
otherwise specified (NOS), and rule out seasonal affective 
disorder.  The report noted that the Veteran reported 
problems with mood issues once getting out of the military 
but did not really notice the severity of the problems until 
about one year earlier.  The examiner stated that he did not 
see any clear evidence linking the Veteran's current mood 
disorder to the Veteran's service, and therefore it was less 
likely than not that the Veteran's current condition was 
related to his service.  

A private April 2007 psychiatric intake assessment provides 
that the Veteran reported exposure to stress and anxiety 
during the Gulf War (though not in combat) and while 
identifying deceased pilots at Clovis Air Force Base, New 
Mexico.  He was bitter about his discharge because his 
position was frozen and he would not get rank.  He also had 
an emotionally abusive relationship with his superior.  
Parenthetically, the Board notes that during his hearing, the 
Veteran's stated that his supervisor was having an affair 
with his wife.  The Axis I diagnosis was dysthymic 
disability, chronic and moderate.  The report relates that 
the Veteran's military experiences, particularly the 
circumstances at discharge, contributed to his psychiatric 
diagnosis.  

The Board finds that the negative October 2004 VA nexus 
opinion outweighs the positive April 2007 private nexus 
opinion.  The October 2004 report sets forth a greater level 
of historical and medical detail than the April 2007 report, 
which renders the resulting negative opinion more probative.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The Board also 
finds it significant that the history the Veteran gave the 
private physician as to why he left the military is different 
than that he gave during the October 2004 VA examination.

Further, the Board finds it significant that subsequent 
medical records are negative for diagnosis of any psychiatric 
disability.  A December 2008 VA outpatient depression 
screening provides that the Veteran had a score of zero, 
which was negative for depression.  

The report of a March 2009 VA psychiatric examination 
provides that the examiner reviewed the Veteran's claims 
file, and sets forth a detailed review of his relevant 
history, VA psychiatric treatment since 1999 and current 
complaints.  The Axis I diagnosis was "none."  The examiner 
noted that the Veteran denied being depressed.  He denied 
sleep disturbance other than being a light sleeper.  He did 
worry abut being able to buy his father's house.  When 
questioned why he had applied for service connection for 
mental disorders, he indicated that his divorce while in the 
military was traumatic and he believed that it changed his 
personality.  He no longer trusted people and wanted to be 
alone.  

The report of a May 2009 VA neuropsychiatric consultation 
notes that it was conducted after referral from VA 
Compensation and Pension.  The report provides that the 
examiner reviewed the Veteran's medical records, and sets 
forth the relevant history and the result of current 
examination and psychiatric testing.  The report specifies 
that the examination resulted in "No diagnosis."  

Overall, the Board finds that the VA records dated in 
December 2008 and afterward outweigh the private April 2007 
assessment, and show that the Veteran does not have a current 
psychiatric disability.  These VA findings are based on a 
complete review of the record, including the positive April 
2007 opinion.  In particular, the March 2009 VA opinion that 
the Veteran had no Axis I diagnosis is supported by the 
Veteran's own comments to the examiner during the interview.  
The May 2009 opinion that the Veteran had no psychiatric 
diagnosis is based on a battery of psychiatric testing.  This 
fact is particularly important, in the Board's judgment, as 
the references make for a more convincing rationale.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion").

The Board recognizes the Veteran's hearing testimony and 
statements made in support of this claim.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
As such, the Board notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing psychiatric symptoms 
either during or after service).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  The Veteran, however, is not competent to say that 
he now has a psychiatric disability, that is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a psychiatric 
disability, to include depression and PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluations 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.



Right Knee

Turning to the Veteran's chondromalacia of the right patella, 
this disability is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while limitation to 30 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation, while limitation to 15 degrees is rated 20 
percent.  Diagnostic Code 5261.  Separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same knee joint.  See VAOPGCPREC 9-
2004.  

The Board also notes that if a claimant has a disability 
rating under Diagnostic Code 5003 for arthritis of the knee, 
and there is evidence of instability, a separate rating is 
available under Diagnostic Code 5257.  See VAOPGCPREC 9-98.  
In this regard, slight recurrent subluxation or instability 
of the knee warrants a 10 percent evaluation; moderate 
recurrent subluxation or instability of the knee is rated 20 
percent and severe recurrent subluxation or instability of 
the knee is rated 30 percent.  Diagnostic Code 5257.

The Veteran contends that his right knee disability made it 
painful to walk, especially along with his service-connected 
right ankle.  When walking, the right knee disability caused 
him to rest before the right ankle did.  He used Tylenol for 
pain.  It totally incapacitated him twice a year.  The right 
knee disability would swell and he would need to use ice.  He 
used a brace, and had an orthopedic pillow to keep it raised 
at night.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for his right 
knee disability.  

The Board observes that VA treatment records show complaints 
of pain for the right knee.

The report of an October 2004 VA examination provides that 
the Veteran's right knee had 144 degrees of flexion with no 
complaints of pain.  After repetitive motion, there was no 
fatigability or incoordination and maximum flexion was 144 
degrees.  No ligamentous laxity was appreciated and 
MacMurray's was negative. 

The report of a September 2008 VA examination provides that 
the Veteran's range of motion was from zero to 130 degrees, 
with no pain and negative DeLuca v. Brown, 8 Vet. App. 202 
(1995) findings.  There was no instability and no other knee 
abnormality.  The disability had no significant occupational 
effects.

The foregoing evidence of simply does not show that the 
Veteran's right knee disability results in limitation of 
flexion to 30 degrees, or limitation of extension at 15 
degrees.  Thus, an evaluation in excess of 10 percent under 
Diagnostic Codes 5260 or 5261 is not warranted.  Similarly, 
the Veteran's right knee limitation of motion does not 
satisfy criteria for two, separate 10 percent evaluations, 
under Diagnostic Code 5260 and Diagnostic Code 5261, pursuant 
to VAOPGCPREC 9-2004.  

As the VA examinations found that the Veteran's right knee 
disability does not result in lateral instability or 
recurrent subluxation, a separate rating is not warranted 
under Diagnostic Code 5257, pursuant to VAOPGCPREC 9-98.

Right Ankle

Turning to the Veteran's status-post right ankle lateral 
ligamentous reconstruction, it is evaluated as limitation of 
motion, under Diagnostic Code 5271.  Moderate limitation of 
motion warrants a 10 percent evaluation, while marked 
limitation of motion warrants a 20 percent evaluation.  
Diagnostic Code 5271.

The Veteran contends that his right ankle became cold at 
night and required a heating pad.  He had to stretch it in 
the morning and it limited his ability to walk.  He did not 
trust the ankle to be secure and not turn.  It was so swollen 
that he had to buy shoes in a bigger size to accommodate it.  

The Board observes that VA treatment records show complaints 
of pain for the right ankle.

The report of an October 2004 VA examination provides that 
the Veteran's right ankle had dorsiflexion from zero to 10 
degrees, and plantar flexion from zero to 45 degrees.  There 
was no fatigability or incoordination noted on repetitive 
movement, and no loss of range of motion post-exercise. 

The report of a September 2008 VA examination provides that 
the Veteran's range of dorsiflexion was to 10 degrees, and 
range of plantar flexion was to 50 degrees, with no pain and 
negative Deluca findings.  There was no instability, tendon 
abnormality or angulation.  The disability had significant 
occupational effects.

The foregoing evidence of simply does not show that the 
Veteran's right ankle disability results in marked limitation 
of motion.  While his range of dorsiflexion is limited by 
half, the plantar flexion is at least full.  See 38 C.F.R. 
§ 4.71a, Plate II (ankle dorsiflexion is from zero to20 
degrees, and ankle plantar flexion is from zero to 45 
degrees).  Thus, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5271.

Right Foot

Turning to the Veteran's right foot plantar fasciitis, it is 
evaluated as a foot injury, other, under Diagnostic Code 
5284.  A moderate foot injury warrants a 10 percent 
evaluation, while a moderately severe foot injury warrants a 
20 percent evaluation.  Diagnostic Code 5284.  

The Veteran contends that his right foot plantar fasciitis 
affected all of his toes and caused them to swell and go 
numb.  This happened especially in the cold weather.  The 
foot itself would swell and was painful.  

The Board observes that VA treatment records show complaints 
of pain for the right foot.

The report of an October 2004 VA examination provides that 
the Veteran had no swelling over the dorsum of the foot.  
There was enlargement of the first metatarsal phalangeal 
joint.  There was tenderness to palpation in the arch and 
inferior to the lateral malleolus and over the first 
metatarsal phalangeal joint.  There was objective decrease to 
sensation over the medial aspect of the right foot.  

The report of a September 2008 VA examination provides that 
there was objective evidence of tenderness.  There was no 
objective evidence of painful motion, swelling, instability, 
weakness, abnormal weight-bearing, muscle atrophy, or skin or 
vascular foot abnormality.  The disability had significant 
occupational effects. 

The foregoing evidence of simply does not show that the 
Veteran's right foot disability constitutes a moderately 
severe foot injury.  In this regard, the Board finds it 
significant that on the most recent examination there was no 
objective evidence of painful motion, swelling, instability, 
weakness, abnormal weight-bearing, muscle atrophy, or skin or 
vascular foot abnormality.  Thus, a 20 percent evaluation is 
not warranted under Diagnostic Code 5284.  

Left Elbow

Turning to the Veteran's left elbow residuals of a chip 
fracture, this disability is evaluated as other impairment of 
the flail joint.  Joint fracture, with marked cubitus varus 
or cubitus valgus deformity or with ununited fracture of head 
of radius, warrants a 20 percent evaluation for the minor or 
major side.  Diagnostic Code 5209. 

The Veteran notes that he is left-handed and had pain in the 
left elbow whenever something hit it.  During the day he 
would have to stretch it until it clicked and then he could 
use it again.  

The Board observes that VA treatment records show complaints 
of pain for the left elbow.

The report of an October 2004 VA examination provides that 
the Veteran's left elbow had flexion from zero to 145 degrees 
with no complaints of pain.  There was no tenderness to 
palpation over the medial or lateral epicondyle.  

The report of a September 2008 VA examination provides that 
the Veteran's left elbow had 140 degrees of flexion, 5 
degrees of extension, and 90 degrees of supination and 
pronation, with no pain and negative Deluca findings.  There 
was no loss of bone or part of a bone.  The disability had no 
significant occupational effects.

The foregoing evidence of simply does not show that the 
Veteran's left elbow disability is consistent with a joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  Thus, 
the disability does not warrant a 20 percent evaluation under 
Diagnostic Code 5209.  The Board also notes that the 
Veteran's left elbow range of motion does not satisfy the 
criteria for a compensable evaluation under Diagnostic Code 
5206 or 5207, for limitation of flexion and extension of the 
forearm.  In every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Deluca Considerations

The Board is aware of the Veteran's complaints of pain caused 
by use of each of the disabilities addressed on appeal.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The Veteran is accordingly competent to report 
pain but is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disabilities warrant an increased evaluation on any 
basis other than pain.

In this regard, when evaluating joint disabilities rated on 
the basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to each of the 
Veteran's service-connected disabilities at issue are 
contemplated in the current evaluations assigned to the 
conditions.  As noted above, the September 2008 VA 
examination found no pain on motion and negative Deluca 
factors for the Veteran's right knee, right ankle and left 
elbow.  There is no competent medical evidence that the 
Veteran's right foot disability results in functional loss 
due to pain, weakness, excess fatigability, or incoordination 
beyond that already contemplated by the current 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the evidence of record demonstrates that Veteran is 
not entitled to the claimed increased evaluations.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.



Withdrawn Issues 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the August 2009 hearing, the Veteran withdrew his 
appeal to the Board concerning the issues of entitlement to 
service connection for a stomach disability, headaches and 
memory loss.  

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issues of entitlement to service connection for a stomach 
disability, headaches and memory loss.  Accordingly, they are 
therefore dismissed.

	(CONTINUED ON NEXT PAGE)





ORDER

The issue on appeal of entitlement to service connection for 
a stomach disability, to include as due to undiagnosed 
illness, is dismissed.

The issue on appeal of entitlement to service connection for 
headaches, to include as due to undiagnosed illness, is 
dismissed.

The issue on appeal of entitlement to service connection for 
memory loss, to include as due to undiagnosed illness, is 
dismissed.

Service connection for a psychiatric disability, to include 
depression and PTSD, is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right patella, with degenerative changes, is denied.

An evaluation in excess of 10 percent for plantar fasciitis 
of the right foot, with degenerative changes, is denied.

An evaluation in excess of 10 percent for status-post right 
ankle lateral ligamentous reconstruction is denied.

A compensable evaluation for residuals of a left elbow chip 
fracture is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


